internal_revenue_service number release date index number -------------------- --------------------------------------- ---------------------------------------- ----------------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b2 plr-104682-05 date date ------- ----------------- ----------------------- --------------------------------------- legend llc a date year dear ------ ---------- information requesting that the service grant llc an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election under sec_754 of the internal_revenue_code company that is treated as a partnership for federal_income_tax purposes a was a partner of llc on date a died llc inadvertently failed to timely file the sec_754 election for year the year of a’s death will not prejudice the interests of the government and that it is not using hindsight in making the election partnership property in the case of a distribution_of_property or in the case of a transfer of a partnership_interest the election applies with respect to all distributions of property llc represents that it has acted reasonably and in good_faith that granting relief the facts and representations submitted state that llc is a limited_liability sec_754 provides that a partnership may elect to adjust the basis of this responds to your letter dated date and subsequent sec_1_754-1 of the income_tax regulations provides that an election sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner sec_301_9100-1 provides that the commissioner may grant a reasonable plr-104682-05 by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which such election is filed and all subsequent taxable years under sec_754 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed by sec_1_6031_a_-1 including extensions thereof for filing the return for that taxable_year extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin will use to determine whether to grant an extension of time to make the election making certain elections determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently llc is granted an extension of time for making the sec_754 election until sixty days following the date of this letter the election should be made in a written_statement filed with the appropriate service_center for association with llc’s tax_return for the year taxable_year a copy of this letter should be attached to the statement filed federal tax consequences of the facts described above under any other provisions of the code sec_301_9100-2 provides the rules governing automatic extensions of time for based solely on the information submitted and the representations made we except as specifically set forth above we express no opinion concerning the sec_301_9100-3 provides the standards the commissioner will use to plr-104682-05 provides that it may not be used or cited as precedent being sent to llc’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely heather c maloy associate chief_counsel passthroughs special industries
